Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/18/22 has been entered. Claim 1-2, 32-35 and 38-39 have been amended. Claims 3-21 and 24-27 are cancelled. Claims 1-2 and 22-39 are pending and are under examination.
Sequence Listing: The sequence listing is in compliance with 37 CFR 1.821 (c ).

Specification
The objection to the disclosure is withdrawn in view of the amendment to the specification.

Information Disclosure Statement
	The information disclosure statement filed 4/18/22 has been considered and an initialed copy is enclosed.

Claim Rejection/ Objection Withdrawn
The objection to claim 1 is withdrawn in view of the amendment to the claims.
The rejection of claims 24-27 on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,881,731 (‘731) is withdrawn in view of the cancellation of the claim.
The rejection of claims 1,  22, 24, 26, 27, 28-29 and 32-39  under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment to the claims to address the rejection.
The rejection of claim 32-35  under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn in view of the amendment to the claim.
The rejection of claim(s) 1-2, 22-23 and  28-39 under 35 U.S.C. 102(a)(1) as being anticipated by Ballou et al. WO 2015/150567 10/8/2015 is withdrawn in view of the amendment to the claims.
The rejection of claims 24-27 under 35 U.S.C. 103 as being unpatentable over Topalian et al US 2012/0177669 in view of Coccia et al. 2014 Immunology vol. 143 Suppl 2, pp. 61 Abstract No. 459 (Meeting Info: Annual Congress of the British Society for Immunology 2014, Brighton, United Kingdom, cited in IDS is withdrawn in view of the cancellation of the claims.

Double Patenting Maintained

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 22-23, 28, 30, 32, 34 and 36-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,881,731 (‘731). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘731 claims disclose:
Claim 1: a method of adjuvanting the immune response of a subject to an antigen using a TLR4 agonist 3-de-O-acylated monophosphoryl lipid A and QS21, said method comprising the steps:
Administering to the subject the TLR4 agonist;
Administering to the subject the QS21; 
Administering to the subject the antigen; 

Wherein the steps can be undertaken in any order, the TLR4 agonist and the QS21 are administered separately, and antigen may optionally be co-formulated with the TLR4 agonist, the QS21 or co-formulated with each of the TLR4 agonist and QS21.

Claim 2: the ‘731 claims disclose a method of inducing an immune response in a subject using the TLR4 agonist 3-de-O-acylated monophosphoryl lipid A and QS21, said method comprising the steps of:
Administering the TLR4 agonist to the subject;
Administering the QS21 to the subject;
Wherein the steps are taken in either order, the TLR4 agonist and the QS21 are administered separately.
Claim 22-23: the ’731 claims disclose the TLR4 agonist and QS21 are administered to a location draining to the same lymph node.
Claims 28, 30, 32, and 34: the TLR4 agonist is a lipopolysaccharide i.e. 3-de-O-acylated monophosphoryl lipid A.
Claims 24-27: the TLR4 agonist and QS21 are administered within 6 hours of each other and are administered to a location draining to the same lymph node.
Claim 36: the “731 claims disclose the subject is human.
Claim 37: The ‘731 claims disclose the TLR4 agonist is formulated with liposomes and the QS21 is formulated with liposomes.
Claim 38: The ‘731 claims disclose the method of claim 1, thus the immunological response observed is non-inferior to the response observed with co-formulation and since it is the same method as set forth in instant claim 1, the immunological response will also be the antibody response.
Claim 39: the antigen is derived from a cancer cell or tumor cell.
Claims 40-42: since the ‘731 claims disclose the same method steps of claim 1, the adjuvanted immune response of the co-formulation that is administered will also be non-inferior to antibody or CD4 T cell response.
	Applicants request for abeyance of the obviousness double patenting rejection is acknowledged but is insufficient to withdrawn the rejection. The rejection will be withdrawn when the claims are no longer overlapping in scope or a terminal disclaimer.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 38 and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims  recite the limitations “ wherein the antibody response observed” or “wherein the CD4 T cell response observed”. There is insufficient antecedent basis for this limitation in the claim because claim 1 and claim 28 do not refer to observing an immune response such as an antibody or CD 4 T cell response.
In addition, it is not clear what the antibody to what is observed  and is non-inferior to the response (antibody response?) observed with co-formulation of the TLR4 agonist, QS21 and antigen. Also, what formulation is being compared to the co-formulation of the TLR4 agonist, QS21 and antigen?
In addition, it is not clear what the CD4 T cell response to what is observed  and is non-inferior to the response (CD4 T cell response?) observed with co-formulation of the TLR4 agonist, QS21 and antigen. Also, what formulation is being compared to the co-formulation of the TLR4 agonist, QS21 and antigen?



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 22-23, 28, 30, 32, 34,  36,  and 38-42 are rejected under 35 U.S.C. 103 as being unpatentable over Topalian et al US 2012/0177669 in view of Coccia et al. 2014 Immunology vol. 143 Suppl 2, pp. 61 Abstract No. 459 (Meeting Info: Annual Congress of the British Society for Immunology 2014, Brighton, United Kingdom, cited in IDS.
Claim 1: Topalian et al disclose a method for adjuvanting the immune response of a subject to an antigen (a phosphopeptide) using a TLR4 agonist (LPS) and QS21, said method comprising the steps:
Administering to the subject the phosphopeptide (paragraph 23 and 25).
Topalian et al disclose that adjuvants for stimulating an immune response can be used in admixture with the phosphopeptide antigen. Such adjuvant include QS21 and LPS (lipopolysaccharide). Topalian et al disclose that most agents used in admixtures with phosphopeptide can also be administered separately to the same individual and typically such separate administrations will occur within a limited time window such as within 2 hours. See paragraph 25.
Claim 2: Topalian et al disclose a method for inducing an immune response in a subject using a TLR4 agonist and QS21, said method comprising administering to the subject a phosphopeptide antigen admixed with an adjuvant for stimulating an immune response such as QS21 and LPS (TLR4 agonist).
Claims 28, 30, 32, and 34: the TLR4 agonist is a LPS. See paragraph 24.
Claim 36: the subject is a human. See paragraph 27.
Claim 39: the antigen is derived from a cancer or tumor cell. See paragraph 22.

Topalian et al disclose that the compositions comprising said phosphopeptide are administered to via intradermal or intramuscular route. See paragraph 27. The intradermal  route of administration is a route which drains to the same lymph node i.e. the dermal lymphatic network to the draining lymph nodes1.

Topalian et al does not disclose that the TLR4 agonist and QS21 are administered to a location draining to the same lymph node. Topalian et al does not disclose that the LPS and QS21 are administered separately and does not teach that the TLR4 agonist, QS21 and antigen are all administered within 6 hours or that the TLR4 agonist and QS21 are administered within 6 hours of each other. Topalian et al does not disclose that the TLR4 agonist, QS21 and antigen are all administered within 6 hours to a location draining to the same lymph node and does not disclose that the TLR4 agonist and QS21 are administered within 6 hours to a location draining to the same lymph node.
Coccia et al disclose that combining immunostimulants in adjuvants can improve the quality of the immune response to vaccines. Coccia et al disclose the adjuvant system AS01 contains both monophosphoryl lipid a ( a lipopolysaccharide) and saponin QS-21. Coccia et al disclose that using a novel statistical framework for mRNA expression analysis, they unraveled the combinatorial effect of AS01 components and identified an emergent early interferon gamma signature elicited by AS01 as early as 2 hours after injection of mice with AS01. Coccia et al disclose that their analysis of AS01 mode of action shows that combination of immunostimulants resulted in the induction of novel pathways associated with improved vaccine response.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of Topalian et al such that both the TLR4 agonist and lipopolysaccharide are administered as adjuvants separately and furthermore the TLR4 agonist, QS21 and antigen administered within  6 hours; or furthermore the TLR4 agonist and QS21  and antigen are administered within  6 hours of each other, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Coccia et al disclose that  both QS21 and a lipopolysaccharide can be combined as adjuvants and Topalian et al disclose that agents used agents used in admixtures with phosphopeptide can also be administered separately to the same individual and typically such separate administrations will occur within a limited time window such as within 2 hours. In addition, Coccia et al disclose that the combinatorial effects of administering both QS21 and a lipopolysaccharide can be observed as early as 2 hours.
In addition to the prima facie obviousness above, further regarding claims 22-23 and 26-27, Topalian et al disclose administration  of the phosphopeptide via the intradermal route, thus administrating the TLR4 agonist and QS21 adjuvants  or the TLR4 agonist and QS21 separately within 6 hours  or  via the same intradermal  route of administration as the phosphopeptide  would have been prima facie obvious to a person of ordinary skill in the art before the filing date of the invention.
With respect to claim 38 and 40-42,  the combination of Topalian et al and Coccia et al renders claim 1 prima facie obvious and therefore, the immunological response antibody or CD4 T cells observed is non-inferior to the response observed with co-formulation of TLR4 agonist, QS21 and antigen.
Response to Applicants Argument
Applicant argues that in Topalian there is limited disclosure around the use of adjuvants in conjunction with antigens (e.g. claims 8 and 9 mention adjuvants, and paragraph 25 mentioned by the Examiner provides some discussion) and there is no data showing the use of adjuvants, let alone the use of QS21 and LPS or the separate administration of QS21 and the LPS.
Applicants argument has been carefully considered but is not found persuasive. This is because Topalian et al clearly discloses the use of adjuvants in conjunction with antigens as stated by Applicants at paragraph 25 and claims 8-9 and in the instant context there is no requirement for the number of times the reference has to disclose a subject matter to be useful as prior art.
With regards to the requirement for data showing the use of adjuvants, let alone the use of QS21 and the LPS, Topalian et al clearly disclose “adjuvants for stimulating immune responses may be used in admixture”. There would have been a reasonable expectation success of the use of QS21 and LPS  as adjuvants and  the separate  administration of  QS21 and LPS wherein the QS21, LPS and antigen are all administered  within 6 hours for the reasons set forth above in the rejection.  “Obviousness does not require absolute predictability of success.” See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) Id. at 903, 7 USPQ2d at 1681. Conclusive proof of efficacy is not required to show a reasonable expectation of success. Acorda Therapeutics, Inc. v. Roxane Lab., Inc., 903 F.3d 1310, 1333, 128 USPQ2d 1001, 1018 (Fed. Cir. 2018) ("This court has long rejected a requirement of ‘[c]onclusive proof of efficacy’ for obviousness." (citing to Hoffmann-La Roche Inc. v. Apotex Inc., 748 F.3d 1326, 1331 (Fed. Cir. 2014);  Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1364, 1367–68 (Fed. Cir. 2007) (reasoning that "the expectation of success need only be reasonable, not absolute")).
See MPEP 2143.02.
Applicants argument that the disclosure in Topalian that most agents which can be used in admixtures can also be separately administered is vague and provides little of substance for the skilled person because Topalian implicitly acknowledges that not all agents can be used in admixtures can also be separately administered and fails to provide which general classes or specific types of agents can or cannot be administered separately has been carefully considered but not found persuasive.
Applicants argue Topalian separately without consideration of Coccia et al. Applicants concern about which adjuvant can be administered separately is addressed in the combination of Topalian and Coccia et al as set forth above. Coccia et al disclose that combining immunostimulants in adjuvants can improve the quality of the immune response to vaccines. Coccia et al disclose the adjuvant system AS01 contains both monophosphoryl lipid a ( a lipopolysaccharide) and saponin QS-21. Thus, out of the adjuvants disclosed by Topalian one of ordinary skill in the art as of the effective filing date would understand that both a lipopolysaccharide and QS21 can be administered to the same individual as co-adjuvants. With regards to separate administration, Topalian et al disclose that most agents which can be used in admixtures (e.g. such as QS21 and LPS as disclosed by Coccia et al) can also be administered separately to the same individual within 2 hours. Therefore, taking the teachings of both Topalian et al and  Coccia et al as combined, one of ordinary skill in the art as of the effective filing date would have been motivated to administer QS21 and LPS separately within 2 hours and especially in view of the fact that the combinatorial effect of QS21 and LPS occurs within 2 hours. 
Applicants state that even if one takes Topalian as describing the separate administration of an antigen and adjuvant (QS21/LPS), Topalian makes no suggestion of separate administration of QS21 and LPS.
Applicants argument has been carefully considered. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Topalian and Coccia et al disclose separate administration of QS21 and LPS as set forth in the rejection above.  
Applicants state that Coccia et al fails to compensate for the deficiencies of Topalian et al but Applicants do not state the reason why they believe the Coccia reference is itself deficient. Instead, Applicants references to a synergistic effect arising from the combined administration of saponin such as QS21 and a TLR4 agonist such as 3d-MPL and references to Dendouga 2012 and Coccia 2017 and Applicants state that  nothing in the art suggests this synergistic effect would still be observed if the saponin and TLR4 agonist are administered separately. 
Applicants argument has been carefully considered but is not persuasive for the following reasons. As stated above, Applicants does not state why the Coccia et al reference as cited and used in the rejection does not compensate for the deficiencies of Topalian. The reference to Dendouga et al 2012 and Coccia 2017 which is not cited in the instant rejection does not remedy the lack explanation for what in the Coccia reference as used in the rejection above is deficient.
In addition, the claims do  not recite that there is a synergistic effect observed when the TLR4 agonist and QS21 are administered separately.
Any objective evidence of nonobviousness such as secondary considerations of the invention as claimed may be submitted by way of affidavit or declaration. See CFR 1.132. See MPEP 716.

Claim 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Topalian et al US 2012/0177669  and Coccia et al. 2014 Immunology vol. 143 Suppl 2, pp. 61 Abstract No. 459 (Meeting Info: Annual Congress of the British Society for Immunology 2014, Brighton, United Kingdom, cited in IDS as applied to claims 1, 2, 22-23, 28, 30, 32, 34,  36,  and 38-42, further in view of Ballou et al. WO 2015/150567 10/8/2015.
The combination of Topalian et al and Coccia et al does not disclose that the TLR4 agonist is formulated with liposomes and the QS21 is formulated with liposomes.
 Ballou et al disclose a method for adjuvanting the immune response of a subject to an antigen using a TLR4 agonist and QS21, said method comprising the steps of 
Administering to the subject the TLR4 agonist;
Administering to the subject the QS21
Administering to the subject the antigen;
Wherein the TLR4 agonist and the QS21 are administered separately i.e. a first immunogenic composition comprising an M72 related antigen and a first adjuvant, followed by administration of a second immunogenic composition comprising an M72 related antigen and a second adjuvant, wherein the first adjuvant is a TLR4 agonist or a QS21  and the second adjuvant is TLR4 agonist or QS21. Ballou et al teach that the adjuvant of the first and second immunogenic composition is presented in the form of a liposome. See pages cited above and in addition page 15 lines 33-35.
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date that the TLR4 agonist and the QS21 adjuvant of the combination of Topalian et al and Coccia et al can each be formulated with liposomes as taught by Ballou et al, thus resulting in the instant invention with a reasonable expectation of success.
	The motivation do so is that Ballou et al disclose that  a TLR4 agonist and QS21 adjuvant can be separately administered as adjuvant and separately presented in the form of a liposome.

Claim Rejections - 35 USC § 103
Claim(s)  1-2, 22-23 and 28-42  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballou et al. WO 2015/150567 10/8/2015 cited previously in view of Coccia et al. 2014 Immunology vol. 143 Suppl 2, pp. 61 Abstract No. 459 (Meeting Info: Annual Congress of the British Society for Immunology 2014, Brighton, United Kingdom, cited in IDS cited previously.

Claim 1: Ballou et al disclose a method for adjuvanting the immune response of a subject to an antigen using a TLR4 agonist and QS21, said method comprising the steps of 
Administering to the subject the TLR4 agonist;
Administering to the subject the QS21
Administering to the subject the antigen;
Wherein the TLR4 agonist and the QS21 are administered separately i.e. a first immunogenic composition comprising an M72 related antigen and a first adjuvant, followed by administration of a second immunogenic composition comprising an M72 related antigen and a second adjuvant, wherein the first adjuvant is a TLR4 agonist or a QS21  and the second adjuvant is TLR4 agonist or QS21. Thus, by virtue of the first and second immunogenic composition the antigen is co-formulated with the TLR4 agonist, the QS21 or co-formulated with each of the TLR4 agonist and QS21.
See page 2 lines 1-16, page 6 lines 4-14, page 14 lines 21-28, and page 15 lines 6-8.

Claim 2: Ballou et al disclose a method of inducing an immune response in a subject using a TLR4 agonist and QS21, said method comprising the steps”
Administering to the subject the TLR4 agonist;
Administering to the subject the QS21
Wherein the TLR4 agonist and the QS21 are administered separately in a first immunogenic composition and a second immunogenic composition in any order: first immunogenic composition comprising an M72 related antigen and a first adjuvant, followed by administration of a second immunogenic composition comprising an M72 related antigen and a second adjuvant, wherein the first adjuvant is a TLR4 agonist or a QS21  and the second adjuvant is TLR4 agonist or QS21. Thus, by virtue of the first and second immunogenic composition the antigen is co-formulated with the TLR4 agonist, the QS21 or co-formulated with each of the TLR4 agonist and QS21.
See page 2 lines 1-16, page 6 lines 4-14, page 14 lines 21-30, and page 15 lines 6-8.

Claims 22-23: Ballou et al disclose the TLR4 and QS21 are administered to a location i.e. intradermal which drains to the same lymph node i.e. the dermal lymphatic network to the draining lymph nodes2.
Claims 28-35: Ballou et al teach that the TLR4 agonist is a lipopolysaccharide such as monophosphoryl lipid A (MPL) or 3-O-deacylated monophosphoryl lipid A (3D-MPL) or is glucopyranosyl lipid adjuvant (GLA). See page 14 lines 21-30.
Claim 36: Ballou et al teach that the subject is a human. See page 20 lines 14-15.
Claim 37: Ballou et al teach that the adjuvant of the first and second immunogenic composition is presented in the form of a liposome. See pages cited above and in addition page 15 lines 33-35.
Claim 38 and 41: Ballou et al meets the limitation of claim 1, thus the method of  Ballou et al would also have  an antibody observed to be non-inferior to the response observed with co-formulation of the TLR4 agonist, QS21 and antigen.
Claim 40 and 42: Ballou et al meets the limitation of claim 1, thus  the method of  Ballou et al would also have the CD4 T cell response observed to be non-inferior to the response observed with co-formulation of the TLR4 agonist, QS21 and antigen.
Claim 39: the M72 antigen is derived from M. tuberculosis.

Ballou et  al does not disclose that the TLR4 agonist and QS21  and antigen are all administered within 6 hours of each other.
Coccia et al disclose that combining immunostimulants in adjuvants can improve the quality of the immune response to vaccines. Coccia et al disclose the adjuvant system AS01 contains both monophosphoryl lipid a (a lipid A adjuvant) and saponin QS-21. Coccia et al disclose that using a novel statistical framework for mRNA expression analysis, they unraveled the combinatorial effect of AS01 components and identified an emergent early interferon gamma signature elicited by AS01 as early as 2 hours after injection of mice with AS01. Coccia et al disclose that their analysis of AS01 mode of action shows that combination of immunostimulants resulted in the induction of novel pathways associated with improved vaccine response.
Thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to have modified the method of Ballou et al such that formulation of the antigen and the formulation of the TLR4 agonist (GLA which is a synthetic lipid A adjuvant) and the formulation of antigen and QS21  are administered within  6 hour, thus resulting in the instant invention with a reasonable expectation of success. 
The motivation to do so is that Coccia et al disclose that the combinatorial effects of administering both QS21 and a lipid A adjuvant (monophosphoryl A) can be observed as early as 2 hours.


Status of the Claims
Claims 1-2, 22-23 and 28-42 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Tozuka et al (Journal of Dermatological Science. Vol. 82, issue 1, April 2016, pages 38-45) disclose that after capture of the antigens in the skin, they become differentiated and migrate into the draining lymph node, where they present antigenic epitopes to cells, accounting for the acquired immune response. See page 39 column 1 paragraph 3.
        2 Tozuka et al (Journal of Dermatological Science. Vol. 82, issue 1, April 2016, pages 38-45) disclose that after capture of the antigens in the skin, they become differentiated and migrate into the draining lymph node, where they present antigenic epitopes to cells, accounting for the acquired immune response. See page 39 column 1 paragraph 3.